Exhibit 10.57

 

FIRST AMENDMENT TO THE

2006 ITT EDUCATIONAL SERVICES, INC. EQUITY COMPENSATION PLAN

 

WHEREAS, the shareholders of ITT Educational Services, Inc. (the “Company”)
approved the 2006 ITT Educational Services, Inc. Equity Compensation Plan (the
“Plan”) on May 9, 2006; and

 

WHEREAS, the Board of Directors of the Company now desires to amend the Plan in
certain respects that do not require shareholder approval.

 

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

 

1.

Subsection 2(q) of the Plan is hereby amended to read as follows:

 

(g)          “Fair Market Value” means, as of any date, the value of a Share
determined as follows:

(i)           Where a public market exists for the Share, the Fair Market Value
will be (A) the closing sales price for a Share for the market trading day on
the date of the determination (or, if no sales were reported on that date, on
the last trading date on which sales were reported) on the New York Stock
Exchange, the NASDAQ National Market or the principal securities exchange on
which the Share is listed for trading, whichever is applicable, or (B) if the
Share is not traded on any such exchange or national market system, the average
of the closing bid and asked prices of a Share on the NASDAQ Small Cap Market,
in each case, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or

(ii)          In the absence of an established market for the Share of the type
described above, the Committee will determine the Share's Fair Market Value in
good faith using a reasonable valuation methodology, and that determination will
be conclusive and binding on all persons.

 

2.

Subsection 9(h) of the Plan is hereby amended to read as follows:

 

(h)          Termination of Employment or Service. Notwithstanding subsection
(c) above:

(i)           With respect to an Award of Restricted Stock with a time-based
Period of Restriction, (A) upon termination of a Participant's employment or
service due to death or Disability, the Period of Restriction with respect to
such Restricted Stock will lapse immediately, and (B) upon termination of a
Participant's employment or service for any reason other than death or
Disability, the Participant will forfeit immediately after the termination of
employment or service all Shares of his or her Restricted Stock that are
unvested as of the date of termination of employment or service.



 

 

(ii)          With respect to an Award of Restricted Stock with a
performance-based Period of Restriction, upon termination of a Participant's
employment or service for any reason, the Participant will forfeit immediately
after the termination of employment or service all Shares of his or her
Restricted Stock that are unvested as of the date of termination of employment
or service.

 

3.

Subsection 10(g) of the Plan is hereby amended to read as follows:

 

(g)          Termination of Employment or Service. Notwithstanding
subsection (d) above:

(i)           With respect to an Award of Restricted Stock Units with a
time-based Period of Restriction, (A) upon termination of a Participant's
employment or service due to death or Disability, the Period of Restriction with
respect to such Restricted Stock Units will lapse immediately, and the
Restricted Stock Units will be settled immediately thereafter, (B) upon
termination of a Participant’s employment or service due to Retirement, the
Participant will retain his or her unvested Restricted Stock Units, the Period
of Restriction will lapse in accordance with its original terms and the
settlement of such Restricted Stock Units will occur on the specified settlement
date that will not be earlier than the last day of the Period of Restriction,
and (C) upon termination of a Participant's employment or service for any reason
other than death, Disability or Retirement, the Participant will forfeit
immediately after the termination of employment or service all of his or her
Restricted Stock Units that are unvested as of the date of termination of
employment or service.

(ii)          With respect to an Award of Restricted Stock Units with a
performance-based Period of Restriction, upon termination of a Participant's
employment or service for any reason, the Participant will forfeit immediately
after the termination of employment or service all of his or her Restricted
Stock Units that are unvested as of the date of termination of employment or
service.

 

4.          This First Amendment to the Plan shall become effective upon its
adoption by the Board of Directors of the Company.

 

Adopted by the Board of Directors of ITT Educational Services, Inc. on October
24, 2006

 

 

 

 

 

 